Citation Nr: 0325749	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  03-07193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of 
infectious mononucleosis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from December 1942 to 
April 1946 and June 1951 to February 1955.  The veteran 
served during World War II and the Korean Conflict, and he 
was awarded, among others, the Air Medal as a Marine aviator 
during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied service connection for 
residuals of infectious mononucleosis.  The case is now ready 
for appellate review.  Pursuant to the veteran's request, 
this appeal was granted an advance on the docket for the 
earliest possible decision.


REMAND

In a May 2002 statement, the veteran indicated that the VA 
hospital in Salt Lake City, Utah, had recommended that he 
file a claim of service connection for infectious 
mononucleosis in 1998.  The RO never attempted to retrieve 
records from that VA medical facility.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  The notice 
provided to the veteran in this case does not appear to be 
adequate under the Quartuccio guidelines.  Specifically, the 
Board notes that the October 2001 letter regarding the claims 
process does not address the issue involving the earlier 
effective date.

In a recently promulgated decision, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time to 
respond.

2.  The RO should contact the VA Medical 
Center in Salt Lake City, Utah, and 
request all records of the veteran's 
treatment since service.  Of particular 
interest is any evidence of treatment in 
1998.  

3.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought remains denied, the veteran should 
be issued an appropriate Supplemental 
Statement of the Case and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




